The resolution of credibility issues by the hearing court is entitled to deference on appeal, and will be upheld if supported by evidence in the record (see generally Gass v Gass, 42 AD3d 393 [2007]; Ahrens v Chisena, 40 AD3d 787 [2007]; Lattingtown Harbor Prop. Owners Assn., Inc. v Agostino, 34 AD3d 536 [2006]). The hearing record in this case supports the court’s conclusion that the plaintiff did not effectuate service of the motion for a deficiency judgment upon the respondents (see RPAPL 1371 [2]; First Nationwide Bank v Pegasus Agency, 253 AD2d 536 [1998]), and we discern no basis to disturb that determination.
The plaintiffs remaining contentions are without merit. Dillon, J.P., Chambers, Sgroi and Miller, JJ., concur.